DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114 and previous notice of allowability has been vacated.  Applicant's submission filed on 10/28/2022 has been entered.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 4-5, 7, 9 and 11-14, 16-18, 37-40 are rejected under 35 U.S.C. 103 as being unpatentable over Park (EP2341031A1) in view of Sun et al. (CN105056895A1) (for applicant’s convenience, Machine translation has been used for citations). 
Park discloses a process for the preparation of a hybrid material consisting of a mesoporous material (explicitly disclosed: silica, alumina, carbon, zeolite, activated carbon, metal oxide, clay, and aerogel) and a MOF or ZIF.  Park further teaches the process comprising impregnating the mesoporous material with a metal precursor or an organic ligand, forming a first intermediate material, and then reacting this intermediate material with a ligand or a metal precursor to form the hybrid material, wherein the ligands being terephthalic acid, a substituted terephthalic acid, tribenzoic acid, imidazole, substituted imidazole, pyridine, a substituted pyridine, pyrazole, a substituted pyrazole, tetrazole, and a substituted tetrazole ( para. [0023]-[0056], claims 7-15, example 1).   Park also teaches the  metal contained in the metal precursor should be one of the following: zinc (Zn), cobalt (Co), cadmium (Cd), nickel (Ni), manganese (Mn), chromium (Cr), copper (Cu), lanthanum (La), iron (Fe), platinum (Pt), palladium (Pd), silver (Ag), gold (Au), rhodium (Rh), iridium (Ir), ruthenium (Ru), lead (Pb), tin (Sn), aluminum (Al), titanium (Ti), molybdenum (Mo), tungsten (W), vanadium (V), niobium (Nb), tantalum (Ta), scandium (Sc), yttrium (Y), gallium (Ga), germanium (Ge), indium (In), bismuth (Bi), selenium (Se), and antimony (Sb) and that the metal precursor can consist in a metal oxide (para  [0002] -[0004],  [0023] - [0056]; claims 7-15; example 1).
It is noted that Park disclosed organic ligands read onto the instantly claimed organic ligand salt having a formula Ax(L-x).  Since Park discloses mesoporous material being contacted with an aqueous solution of organic ligand salt, such aqueous solution of organic ligand salt being an acidic solution and such acidic solution impregnated with the mesoporous material, apparently such acidic solution impregnated mesoporous material contacting with metal precursor for form a hybrid material having metal organic framework, wherein such process is same or substantially the same as that of instantly claimed process.  
Park further disclosed drying the formed metal organic framework material by heating to 100°C, then the resulting solid product was removed from solvent (apparently in the absence of solvent) and dried at temperature of 80 °C. 
Park further discloses MOF is crystalline and the hybrid material comprising nanosized pore with size of 2 to 50 nm having crystalline MOF embedded thereof (Fig. 1, para. [0029]-[[0034]). 
As for the claimed the organic ligand salt being terephahtalates etc., Park already teaches terephthalic acid, a substituted terephthalic acid, etc. and such ligand being mixed with a metal salt solution (para. [0023]-[0056], claims 7-15, example 1), therefore, an organic ligand salt being terephahtalates ( a salt of terephthalic acid)  would be expected. 
As for the claimed the hybrid material comprises micropores with average diameter in the range of 0.5-5 nm, Park already teaches hybrid material comprising mesopores of size 2 to 50 nm (para. [0034], table 1, para. [0076]) wherein among such mesoporous apparently will have at least one pore with size of 2-5 nm, therefore, such pores read onto the instantly claimed micropores.   Specifically Park disclosed hybrid material covers both pore size range of porous MOF material and mesoporous silica material (table 1, example 1, Fig 2-3, para. [0076]).  Therefore, such hybrid material comprises mesopores with an average diameter of the range of 2 to 50 nm and micropores of 0.5-5 nm as that of instantly claimed is expected.  Furthermore, Park already a same or substantially the same process as that of instantly claimed, therefore, same or substantially the same hybrid material having same or substantially the same micropores as that of instantly claimed would be expected. 
Regarding claim 1, Park does not expressly teach “and at least one of 1) heating the impregnated mesoporous metal organic framework precursor in the absence of a solvent to a temperature between 40 and 250 °C or 2) exposing the impregnated mesoporous metal organic framework precursor to a volatile vapor in the absence of a solvent.”
Sun et al. teaches a process of forming a metal-organic framework-mesoporous silicon oxide composite material comprising:  dissolving or uniformly dispersing the metal salt, the organic ligand and the mesoporous silica material respectively in the organic solvent, and then mixing, hydrothermal reacting the solution, and washing and centrifuging the reaction solution, drying to obtain the metal-organic framework-mesoporous silica composite material (claim 4, para. [0042]-[0058]) under temperature of 40-300 ºC for 6-72 hours.  Since Sun et al. teaches drying after centrifuging, apparently heating the impregnated mesoporous metal organic framework precursor at temperature 40-300 ºC in the absence of solvent is expected. 
It would have been obvious for one of ordinary skill in the art to adopt such heating under temperature of 40-300 ºC in the absence of solvent as shown by Sun et al. to modify the hybrid material producing process of Park because by doing so can help obtaining desired mesoporous material and metal organic framework composite material as shown by Sun et al.  Furthermore, it would have been obvious for one of ordinary skill in the art to repeat such drying step as shown by Sun et al. for help efficiently removing solvent and obtaining a desired dried metal-organic framework and mesoporous composite material as suggested by Sun et al.  because adopting known technique for improving similar method would have predictable results (see MPEP 2143 KSR). 
  Regarding claim 4, Park already teaches nano-crystalline metal organic framework being present void space of the mesoporous material (Fig.1, para. [0029]-[0034]).  As for the claimed uniformly dispersed within void space of the mesoporous material, Park already a same or substantially the same process as that of instantly claimed, therefore, same or substantially the same hybrid material having uniformly dispersed within void space of the mesoporous material as that of instantly claimed would be expected. 
Regarding claim 5, Park teaches drying the zinc-impregnated at 80 °C (example 1, para. [0032]-[0056]). 
Regarding claim 7 and 9, 11, Park already teaches such limitations as discussed above. 
Regarding claim 12, Park further teaches MOF being ZIF (para. [0035]). 
Regarding claim 13, Park already teaches using specific amount of MOF composited with mesoporous material (example 1) wherein Park disclosed MOF weight percentage in the hybrid material is within or overlaps with that of instantly claimed MOF weight percentage, thus renders a prima facie case of obviousness (see MPEP 2144. 05 I). It would have been obvious for one of ordinary skill in the art to adopt a same MOF weight percentage as that of instantly claimed via routine optimization (see MPEP 2144. 05 II) for help obtaining a hybrid material with improved adsorption capacity and specificity as suggested by Park ([0004], example 1). 
Regarding claim 14, Park already teaches hybrid material having mesopore size ranging from 2-50 nm ([0034]).  Specifically Park disclosed hybrid material covers both pore size range of porous MOF material and mesoporous silica material (table 1, example 1, Fig 2-3, para. [0076]).  Therefore, such hybrid material comprises mesopores with an average diameter of the range of 6 to 40 nm and micropores of 2-4 nm as that of instantly claimed is envisioned. 
Regarding claim 16, Park further teaches discloses MOF is crystalline and the hybrid material comprising nanosized pore with size of 2 to 50 nm, preferably 4 to 40 nm, more specifically about 25 nm, having crystalline MOF embedded thereof (Fig. 1, para. [0029]-[[0034]).   Since crystalline MOF embedded into the pores of hybrid material, therefore, such crystalline MOF having an average longest linear dimension less than hybrid material pore size, i.e. less than 40 nm as that of instantly claimed is expected.   Furthermore, Park already teaches a same or substantially the same process of producing a same or substantially the same hybrid material comprising mesoporous material and same or substantially the same crystalline MOF as that of instantly claimed, therefore, same or substantially the same crystalline MOF having same or substantially the same crystal size as that of instantly claimed would be expected. 
Regarding claim 17, Park specifically teaches hybrid material surface area being 1273 m2/g (table 1) and such surface area is smaller than MOF material’s surface area but higher than mesoporous material’s surface area (para. [0076]).  Park also teaches MOF material can be up to 7000 m2/g.    Park disclosed hybrid material surface area is close enough or overlaps with that of instantly claimed surface area, thus renders a prima facie case of obviousness (see MPEP 2144. 05 I).
Regarding claim 18, Park teaches mesoporous material surface area being 406 m2/g, while hybrid material surface area being 1273 m2/g (table 1, para. [0076]), wherein hybrid material surface area is 313% of impregnated mesoporous material. 
Regarding claim 37-40, Park also teaches the metal precursor can be at least one selected from Cr, Cu, Fe and Mn etc.  (para. [0011], [0048]). 
It would have been obvious for one of ordinary skill in the art to adopt such Cr, Cu, Fe and Mn as metal precursor for help forming a desired hybrid material comprising mesoporous material and MOF because adopting such known metal precursor for help forming desired hybrid material comprising such metal as center for MOF component would have reasonable expectation of success for one of ordinary skill in the art (See MPEP 2143 KSR). 
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Park (EP2341031A1) in view of Sun et al. (CN105056895A1) as applied above, and further in view of Thieuleux (US2011/0160412). 
Park teaches washing the hybrid material with DEF and then dried (example 1)
Regarding claim 6, Park in view of Sun et al does not expressly teach washing with water and extracting water in a Soxhlet system. 
Thieuleux teaches formed organic-inorganic hybrid material can be washed with proper polar solvent (alcohol, water) with Soxhlet extraction ([0136]). 
It would have been obvious for one of ordinary skill in the art to adopt distilled water for its purity and commercial availability to wash the hybrid material with Soxhlet extraction system thus removing solvent and un-needed byproduct for help obtaining a desired hybrid material product.  Furthermore, adopting such well-known distilled water with Soxhlet extraction system for removing reactant solvent thus obtaining a pure final product would have reasonable expectation of success for one of ordinary skill in the art (see MPEP 2143 KSR). 
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Park (EP2341031A1) in view of Sun et al. (CN105056895A1) as applied above, and further in view of Nagata (US2012/0128748). 
Park in view of Sun et al.  does not expressly teach the hybrid material having an average longest linear dimension of 100-500 µm. 
Nagata teaches an inorganic-organic composite particle having a particle size of 0.1 to 300 micron (claim 17, para. [0085]). 
It would have been obvious for one of ordinary skill in the art to adopt such particle size as shown by Nagata to modify the inorganic-organic material of Park in view of Sun et al. because by doing so can help provide a desired inorganic-organic material for intended usage such as catalysis adsorbing UV light ([0002]). 
Response to Arguments
Applicant's submission of IDS after payment of issue fee on 10/28/2022 been entered due to the filed requested continued examination.   Such submission of IDS prompted the new ground of rejections presented in this office action. 
Conclusion
Pertinent art of interests is cited onto PTO-892 form. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUN LI whose telephone number is (571)270-5858. The examiner can normally be reached IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ching-Yiu (Coris) Fung can be reached on 571-270-5713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUN LI/           Primary Examiner, Art Unit 1732